     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 1 of 17



 1    WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9
     United States of America,                   No. CR-19-1092-TUC-JGZ (BGM)
10
                         Plaintiff,
11
   v.                                            REPORT AND RECOMMENDATION
12 Victor Gonzalez,
13                       Defendant.
14
15           Currently pending before the Court is Defendant Victor Gonzalez’s Motion to
16    Suppress 4th Amendment (Doc. 76) and Motion to Suppress Violation of Miranda (Doc.
17    75). The Government has filed its response and no replies were filed. See Govt.’s
18    Response to Def.’s Mot. to Suppress 4th Amend. (Doc. 100); Govt.’s Response to Def.’s
19    Mot. to Suppress Violation of Miranda (Doc. 101). Defendant is charged with one (1)
20    count of conspiracy to smuggle firearms and ammunition from the United States into the
21    Republic of Mexico in violation of Title 18, United States Code, Section 554(a) and one
22    (1) count of smuggling ammunition in violation of Title 18, United States Code, Section
23    554(a). Indictment (Doc. 23). Defendant seeks suppression of all evidence obtained as a
24    result of an allegedly faulty investigatory stop.   See Def.’s Mot. to Suppress 4th
25    Amendment (Doc. 76). Defendant also seeks suppression of any statements made due to
26    law enforcement’s alleged failure to give him Miranda warnings. See Def.’s Mot. to
27    Suppress Violation of Miranda (Doc. 75).
28           Pursuant to LRCrim. 5.1, this matter came before Magistrate Judge Macdonald for
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 2 of 17



 1    an evidentiary hearing and a report and recommendation.            The Magistrate Judge
 2    recommends that the District Court, after its independent review, grant Defendant’s motion
 3    to dismiss regarding the Fourth Amendment and deny his motion regarding Miranda.
 4
 5    I.     FACTUAL BACKGROUND
 6           On April 8, 2019, Arizona Department of Public Safety (“AZDPS”) Trooper
 7    Christopher Amick was on patrol. Hr’g Tr. 2/3/2020 (Doc. 155) at 6:14–19. Trooper
 8    Amick is currently employed as a canine handler with AZDPS and assigned to the canine
 9    district in Tucson. Id. at 6:8–13, 24:23–25.
10           Homeland Security Investigations (“HSI”) Special Agent (“SA”) Jacob Boisselle is
11    assigned to the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) on a
12    weapons trafficking/weapons smuggling task force. Id. at 52:11–17. Although he belongs
13    to HSI, SA Boisselle is tasked to ATF and works with ATF agents on a regular basis. Id.
14    at 52:18–25. The task force’s focus is weapons trafficking and weapons smuggling
15    outbound from the United States and into Mexico. Id. at 53:1–5. SA Boisselle explained
16    that because AZDPS monitors the highways and freeways, they are often going to be the
17    first to encounter possible weapons and ammunitions smugglers. Hr’g Tr. 2/3/2020 (Doc.
18    155) at 53:10–17. As a result, the task force and AZDPS have an informal understanding
19    that when AZDPS troopers encounter potential weapons or ammunition smuggling into
20    Mexico, they notify the ATF task force. Id. at 53:18–23, 71:12–20.
21           A.     The Stop
22           Trooper Amick testified that while on patrol, part of his regular job duties include
23    conducting checks for mandatory insurance and conducting traffic stops. Hr’g Tr. 2/3/2020
24    (Doc. 155) at 7:25–8:19. Trooper Amick explained that he runs license plates through the
25    Arizona Motor Vehicle Department (“MVD”) via the Computer Aided Dispatch (“CAD”)
26    on his computer and the information returned includes the registered owner and any
27    comments that the MVD may have attached. Id. at 8:7–15. On April 8, 2019, Trooper
28    Amick ran a check on the license plate of a black Lincoln Navigator. Id. at 7:20–24, 9:3–

                                                 -2-
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 3 of 17



 1    6. Trooper Amick testified that his vehicle and the Navigator were traveling southbound
 2    on Interstate 19. Id. at 9:7–10, 25:1–6. Trooper Amick further testified that when he ran
 3    the Navigator’s license plate, the information returned indicated that it was suspended for
 4    a mandatory insurance suspension. Id. at 7:20–24, 25:7–17. Trooper Amick confirmed
 5    that this was a violation of Arizona traffic code. Hr’g Tr. 2/3/2020 (Doc. 155) at 8:20–24.
 6    Trooper Amick testified that he initiated a traffic stop of the Navigator at approximately
 7    milepost 58 of southbound I-19. Id. at 6:20–22, 8:5–9:2, 9:11–21, 24:12–22. Defendant
 8    Gonzalez confirmed that he had merged onto I-19 traveling southbound at Valencia and
 9    was stopped shortly thereafter. Id. at 93:21–94:20.
10           Trooper Amick further testified that he made contact with the driver, Defendant
11    Victor Antonio Gonzalez. Id. at 10:4–14. Trooper Amick asked for Mr. Gonzalez’s
12    license, registration, and proof of insurance. Id. at 10:11–14. Trooper Amick testified that
13    Mr. Gonzalez expressed uncertainty regarding the location of the insurance. Hr’g Tr.
14    2/3/2020 (Doc. 155) at 10:11–14. Mr. Gonzalez confirmed that Trooper Amick stopped
15    the vehicle but testified that he provided his license, registration, and proof of insurance.
16    Id. at 94:23–95:11. Trooper Amick issued a warning for displaying plates suspended for
17    financial responsibility to Defendant Gonzalez. Id. at 11:15–12:2, 48:16–25. Trooper
18    Amick testified that in addition to Mr. Gonzalez there was a passenger in the vehicle, Jose
19    Alberto Diaz. Id. at 9:19–10:10, 25:22–25. Trooper Amick also testified that his initial
20    encounter with Mr. Gonzalez lasted for approximately five (5) to ten (10) minutes and they
21    stood next to Trooper Amick’s patrol car during this time. Id. at 13:3–7, 27:8–18, 28:5–
22    15, 32:10–12. Mr. Gonzalez testified that Trooper Amick returned to his patrol vehicle
23    after receiving the paperwork and returned five (5) to ten (10) minutes later and asked
24    where Mr. Gonzalez was going. Hr’g Tr. 2/3/2020 (Doc. 155) at 95:12–18, 96:9–22. Mr.
25    Gonzalez further testified that upon Trooper Amick’s return, he asked the trooper the
26    reason for the stop a second time. Id. Mr. Gonzalez testified that Trooper Amick told him
27    that he was stopped because there was a violation of the registration. Id. Mr. Gonzalez
28    also testified that it was at this point that Trooper Amick instructed him to get out of the

                                                  -3-
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 4 of 17



 1    car and according to Mr. Gonzalez he argued with the trooper and showed him that the tags
 2    on the license plates were not expired. Id. at 95:19–96:6, 96:23–97:1. Mr. Gonzalez then
 3    testified that after that Trooper Amick said that the violation was because the car did not
 4    have insurance, at which point Mr. Gonzalez remembered that he had bought some
 5    insurance before travelling to Tucson and had the piece of paper in the center console. Hr’g
 6    Tr. 2/3/2020 (Doc. 155) at 96:1–6. Mr. Gonzalez further testified that he showed Trooper
 7    Amick the piece of paper. Id. at 96:7–8, 96:23–27:1. Mr. Gonzalez testified that he does
 8    not have any evidence that he bought insurance, but he stated bought it in Nogales, Sonora,
 9    Mexico for $12; however, he cannot identify where he purchased it. Id. at 109:8–110:25
10           Trooper Amick testified that Mr. Gonzalez did not dispute the warning. Id. at 13:8–
11    11. Trooper Amick further testified that when he was typing the information in his
12    computer for the warning, sometimes there was a delay for information to comeback
13    because of the Internet. Id. at 13:12–20, 27:25–28:4. Trooper Amick explained that while
14    he was waiting for the information, he would talk with Mr. Gonzalez. Id. at 13:12–24.
15    Trooper Amick testified that he asked Mr. Gonzalez where they were coming from. Hr’g
16    Tr. 2/3/2020 (Doc. 155) at 14:7–11, 26:13–15. Mr. Gonzalez indicated that he had been in
17    Tucson and was headed back to Nogales. Id. Trooper Amick further testified that Mr.
18    Gonzalez indicated that he had borrowed the vehicle from a friend and that Mr. Diaz was
19    also a friend. Id. at 14:12–17, 108:8–18, 108:25–109:7. Trooper Amick reported that Mr.
20    Gonzalez stated that he and Mr. Diaz were going to visit Mr. Gonzalez’s child’s mother
21    and he had wanted Mr. Diaz to accompany him. Id. at 18–25.
22           Trooper Amick testified that he instructed Mr. Gonzalez to remain by the patrol car
23    and made contact with the passenger, Mr. Diaz. Id. at 15:8–14, 28:19–23. Trooper Amick
24    further testified that he tried to give Mr. Diaz the chance to locate the insurance card in the
25    glove compartment. Hr’g Tr. 2/3/2020 (Doc. 155) at 15:8–14, 28:19–23. As Mr. Diaz
26    searched for the insurance card, Trooper Amick asked him where they were coming from.
27    Id. at 15:19–24, 16:6–7. Trooper Amick noted that Mr. Diaz hesitated in responding and
28    initially said that they were coming from Nogales, but later said that they were coming

                                                   -4-
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 5 of 17



 1    from Phoenix. Id. at 16:6–22. Mr. Diaz was unable to locate the insurance card. Id. at
 2    16:23–25. Trooper Amick confirmed that he checked both occupants’ identification, and
 3    their driver’s licenses had addresses from Nogales, Arizona. Id. at 26:16–21.
 4           Trooper Amick testified that when he delivered the driver a copy of the warning, he
 5    asked Mr. Gonzalez a second time where he and Mr. Diaz were coming from. Hr’g Tr.
 6    2/3/2020 (Doc. 155) at 17:1–14. Trooper Amick further testified that Mr. Gonzalez had
 7    seemed nervous and he and Mr. Diaz had conflicting stories, which prompted Trooper
 8    Amick to ask again. Id. Trooper Amick also observed that because the enforcement action
 9    was completed, he thought Mr. Gonzalez would be less nervous in answering. Id. Trooper
10    Amick further noted that the difference in responses suggested to him that criminal activity
11    may be occurring. Id. at 17:15–17. Upon further questioning, Mr. Gonzalez responded
12    that they were coming from Phoenix. Id. at 17:18–18:13. Trooper Amick testified that the
13    time for the enforcement action was not extended to this point, as he was still in the process
14    of returning Mr. Gonzalez’s license and registration, as well as having him sign the
15    warning. Hr’g Tr. 2/3/2020 (Doc. 155) at 18:14–19:4.
16           Trooper Amick further testified that as he returned the paperwork to Mr. Gonzalez,
17    Trooper Amick asked if he could speak with him to ask him a few questions. Id. at 19:3–
18    7. Trooper Amick explained that as Mr. Gonzalez turned to return to his vehicle, Trooper
19    Amick asked if he could speak with him further. Id. at 32:15–33:2. Trooper Amick
20    acknowledged that once he returned the paperwork to Mr. Gonzalez, his enforcement
21    action was completed.      Id. at 30:7–15.    Trooper Amick testified that he requested
22    permission to speak further and to search the vehicle immediately after he returned the
23    paperwork to Mr. Gonzalez. Id. at 19:13–17, 31:12–17. Mr. Gonzalez agreed to speak
24    with Trooper Amick and also agreed to a search of the vehicle. Hr’g Tr. 2/3/2020 (Doc.
25    155) at 19:8–25. Trooper Amick further testified that he asked for consent to search
26    because the conflicting stories by Mr. Gonzalez and Mr. Diaz indicated some sort of
27    deception. Id. at 19:18–22. Trooper Amick noted that he did not know what specific crime
28    may have occurred but was suspicious that something was going on. Id. at 31:18–25. Mr.

                                                   -5-
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 6 of 17



 1    Gonzalez did not hesitate prior to granting consent to search and signed a written consent
 2    form. Id. at 20:1–21:6.
 3           Mr. Gonzalez testified that Trooper Amick did not ask him where he was going until
 4    after Trooper Amick returned from his patrol vehicle and Mr. Gonzalez showed him his
 5    proof of insurance. Id. at 96:23–97:4. Mr. Gonzalez further testified that Trooper Amick
 6    had not given him a warning. Hr’g Tr. 2/3/2020 (Doc. 155) at 97:5–13. Mr. Gonzalez
 7    confirmed that at this point they were standing by the front fender of Trooper Amick’s
 8    patrol vehicle when Trooper Amick began asking Mr. Gonzalez about where he was
 9    travelling, who he was with, and what they were doing in Tucson. Id. at 97:10–19. Mr.
10    Gonzalez testified that when Trooper Amick asked if he could search the vehicle, Mr.
11    Gonzalez said “no” because it was not his vehicle, it belonged to a friend. Id. at 97:20–25,
12    111:1–3. Mr. Gonzalez further testified that Trooper Amick had not given him the citation
13    yet. Id. at 98:1–6. According to Mr. Gonzalez, he did not receive any paperwork until he
14    was released and on the way to the shuttle. Id. at 98:5–12, 102:20–103:1, 111:16–25. Mr.
15    Gonzalez also testified that once he declined the search, Trooper Amick said that he was
16    going to call for a search warrant or canine. Hr’g Tr. 2/3/2020 (Doc. 155) at 98:17–22.
17    Mr. Gonzalez denied that Trooper Amick had a canine with him. Id. at 98:23–24. Mr.
18    Gonzalez indicated that once Trooper Amick said he would get a search warrant, Mr.
19    Gonzalez agreed to the search and signed the consent. Id. at 99:3–4, 99:22–24, 111:4–5,
20    112:3–18, 115:5–10. Mr. Gonzalez testified that Trooper Amick frisked him, told him to
21    stand by the side of the road, and then went to talk to Mr. Diaz. Id. at 99:5–14.
22           Once Mr. Gonzalez signed the consent form, Trooper Amick asked Mr. Diaz to exit
23    the vehicle and directed both driver and passenger to stand off to the side. Id. at 21:14–17,
24    36:2–24. Trooper Amick acknowledged that Mr. Gonzalez had not threatened him up until
25    that point but frisked him pursuant to standard procedure for his safety prior to performing
26    a vehicle search. Hr’g Tr. 2/3/2020 (Doc. 155) at 34:8–35:7, 36:10–13, 47:1–48:10.
27    Trooper Amick testified that upon conducting the search he discovered a large amount,
28    estimating approximately 10,000 rounds, of ammunition in the back cargo area of the

                                                  -6-
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 7 of 17



 1    Navigator. Id. at 21:18–22:3. Trooper Amick further testified that this amount of
 2    ammunition was indicative of criminal activity, especially in light of the destination being
 3    Nogales, Arizona. Id. at 22:4–12, 37:10–13, 50:11–51:14. As a result, Trooper Amick
 4    contacted the ATF and waited for an agent to arrive on scene. Id. at 22:19–23:5. SA
 5    Boisselle confirmed that Trooper Amick contacted him via his cellular telephone that day.
 6    Id. at 53:24–54:7, 71:21–22. SA Boisselle testified that Trooper Amick indicated that he
 7    had stopped a vehicle containing a large amount of ammunition. Hr’g Tr. 2/3/2020 (Doc.
 8    155) at 54:8–14. SA Boisselle further testified that he immediately dispatched to Trooper
 9    Amick’s location. Id. at 54:15–16. Trooper Amick placed Mr. Gonzalez and Mr. Diaz in
10    handcuffs and explained they were being detained while they waited for ATF to arrive. Id.
11    at 37:19–38:5. During this time, Trooper Amick also notified his dispatch and another
12    canine trooper appeared on scene. Id. at 38:6–9.
13           SA Boisselle testified that the ATF task force does not dispatch to every notification
14    of ammunition found during a traffic stop; however, during April 2019 they had seized
15    approximately 100,000 rounds through various interdiction activities for attempted
16    smuggling of ammunition to Mexico and were seeing a lot of vehicles with eight-, ten-,
17    twenty-, or thirty-thousand rounds. Id. at 55:11–24. SA Boisselle acknowledged that it is
18    not illegal to possess ammunition per se; however, transporting ammunition with the intent
19    to smuggle it into Mexico is illegal. Hr’g Tr. 2/3/2020 (Doc. 155) at 55:25–56:5. SA
20    Boisselle observed that 10,000 rounds of ammunition is not usually possessed under lawful
21    circumstances. Id. at 56:9–15, 78:9–13. Trooper Amick testified that once an ATF agent
22    was on scene, he had no further involvement in the investigation beyond issuing a vehicle
23    removal report. Id. at 23:3–8, 42:3–43:21, 46:13–17.
24           B.     ATF Investigation
25           SA Boisselle and ATF SA Rob Kilcoyne arrived on scene in separate vehicles. Hr’g
26    Tr. 2/3/2020 (Doc. 155) at 56:16–25. Mr. Gonzalez testified that SA Boisselle arrived on
27    scene alone. Id. at 101:25–3. SA Boisselle testified that he spoke with Trooper Amick,
28    who described the situation. Id. at 56:16–25, 67:13–16. SA Boisselle further testified that

                                                  -7-
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 8 of 17



 1    he decided to speak with Mr. Diaz first. Id. SA Boisselle noted that he generally speaks
 2    with the passenger first, because they are not in control of the vehicle, and his interview
 3    with Mr. Diaz was not long. Id. at 57:11–20. Mr. Gonzalez confirmed that SA Boisselle
 4    spoke with Mr. Diaz first. Hr’g Tr. 2/3/2020 (Doc. 155) at 101:4–5.
 5           SA Boisselle testified that after speaking with Mr. Diaz, he and SA Kilcoyne spoke
 6    with Mr. Gonzalez. Id. at 57:21–23. SA Boisselle further testified that Mr. Gonzalez was
 7    detained at the time of questioning, was escorted to the agent’s vehicle, and his handcuffs
 8    removed. Id. at 57:24–58:5, 68:21–69:4. SA Boisselle and SA Kilcoyne explained to Mr.
 9    Gonzalez that they were going to talk to him about the ammunition in the vehicle. Id. at
10    58:1–5. SA Boisselle testified that he advised Mr. Gonzalez of his Miranda rights, and
11    Mr. Gonzalez agreed to waive those rights. Id. at 58:6–13. SA Boisselle further testified
12    that Mr. Gonzalez signed a waiver of rights form. Hr’g Tr. 2/3/2020 (Doc. 155) at 58:6–
13    13, 59:8–20, 112:21–113:19. Mr. Gonzalez confirmed that he voluntarily signed a waiver
14    of rights form. Id. at 111:6–15. SA Boisselle observed that Mr. Gonzalez was honest and
15    forthcoming during the investigation. Id. at 78:14–79:14. Following the interview of Mr.
16    Gonzalez and Mr. Diaz, both men were released and allowed to leave. Id. at 60:14–21,
17    69:24–70:9. Mr. Gonzalez noted that the agents seized the ammunition prior to driving
18    him and Mr. Diaz to the shuttle upon release. Id. at 102:6–19.
19           C.     Arrest
20           On May 23, 2019, an arrest warrant was issued and Mr. Gonzalez was arrested on
21    May 28, 2019 while entering the United States at the Nogales Port of Entry. Hr’g Tr.
22    2/3/2020 (Doc. 155) at 61:2–62:1, 72:7–13; Arrest Warrant & Return (Doc. 35). Mr.
23    Gonzalez confirmed that he was detained when crossing on foot. Hr’g Tr. 2/3/2020 (Doc.
24    155) at 103:2–22. SA Boisselle and SA Jason Red responded to the Port of Entry to
25    transport Mr. Gonzalez. Id. at 62:2–4, 74:1–8. SA Boisselle testified that Mr. Gonzalez
26    was detained at the Port of Entry, and SA Boisselle explained to him that they were going
27    to the HSI Nogales office to process him. Id. at 61:5–20, 72:18–23. SA Boisselle further
28    testified that initially he did not ask Mr. Gonzalez any questions because all of the

                                                 -8-
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 9 of 17



 1    information that he had was from the initial interview. Id. at 61:5–20. SA Boisselle
 2    acknowledged that he did not give Mr. Gonzalez his Miranda warnings. Id. at 72:24–
 3    73:15, 77:6–7. SA Boisselle testified that once they were in the car, Mr. Gonzalez stated
 4    that during the initial interview he had described the person to whom the ammunition was
 5    going using a nickname but then offered the individual’s actual name. Hr’g Tr. 2/3/2020
 6    (Doc. 155) at 62:23–63:3, 76:21–77:5. SA Boisselle further testified that Mr. Gonzalez
 7    made this statement completely unsolicited and expressed a desire to assist with the
 8    investigation. Id. at 63:4–14, 79:23–80:1. Mr. Gonzalez denied that he volunteered the
 9    information and testified that Agent Red questioned him regarding Duende’s real name
10    and who else was involved. Id. at 103:23–104:5.
11           SA Boisselle testified that Mr. Gonzalez proceeded to give further statements about
12    co-conspirators involved in his offense. Id. at 63:15–17. Mr. Gonzalez testified that SA
13    Red knew about the involvement of other people because he had searched his cellular
14    telephone on April 8, 2019. Id. at 104:17–105:22. Mr. Gonzalez explained that he had
15    unlocked his phone and given permission to SA Red to look through it, when SA Red told
16    him that he would get a search warrant if Mr. Gonzalez did not unlock the phone. Hr’g Tr.
17    2/3/2020 (Doc. 155) at 104:17–105:22. SA Boisselle noted that Mr. Gonzalez never
18    indicated that he wished to stop talking further or otherwise invoke his Miranda rights. Id.
19    at 63:18–21. SA Boisselle also noted that for a long portion of the drive Mr. Gonzalez
20    used the agent’s cellular telephone to talk with his wife and son in Mexico. Id. at 73:16–
21    21. After transporting Mr. Gonzalez to the detention facility, SA Boisselle did not have
22    further contact with him. Id. at 63:22–64:1.
23           D.     Transport to Federal Courthouse
24           ATF Special Agent Creighton Brandt accompanied HSI SA Jason Red to the Pima
25    County Jail in order to transport an individual from the jail to the federal courthouse for an
26    initial appearance. Hr’g Tr. 2/3/2020 (Doc. 155) at 81:9–24. SA Brandt had not had any
27    prior involvement in the investigation of Mr. Gonzalez or other co-defendants in this
28    matter. Id. at 81:25–82:3. SA Brandt testified that he and SA Red traveled to the Pima

                                                  -9-
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 10 of 17



 1     County Jail and took custody of Mr. Gonzalez. Id. at 83:9–23. SA Brandt observed that
 2     Mr. Gonzalez was a friendly, likeable person. Id. at 83:9–23, 86:23–87:2. SA Brandt
 3     further testified that at the jail, Mr. Gonzalez changed into the street clothes that the agents
 4     had brought for him and then they went to SA Red’s vehicle. Id. at 83:24–84:6. Once they
 5     were outside, SA Red showed Mr. Gonzalez two (2) different photographs. Hr’g Tr.
 6     2/3/2020 (Doc. 155) at 81:9–24, 86:13–22, 88:24–89:16. SA Brandt testified that he knew
 7     SA Red was planning on showing Mr. Gonzalez photos of individuals that were potentially
 8     involved in the investigation. Id. at 84:12–85:4, 88:17–23. SA Brandt indicated that when
 9     Mr. Gonzalez saw the photographs, he acted affirmatively regarding the individuals
10     depicted. Id. at 87:3–7, 89:22–90:4. SA Brandt testified that he did not give Mr. Gonzalez
11     his Miranda warnings or witness SA Red give them. Id. at 87:13–18. SA Brandt further
12     testified that no further questions were asked of Mr. Gonzalez. Id. at 87:23–88:2. Mr.
13     Gonzalez confirmed that SA Red showed him photographs but denied recognizing any of
14     the individuals depicted. Hr’g Tr. 2/3/2020 (Doc. 155) at 106:1–14.
15
16     II.    ANALYSIS
17            Defendant seeks suppression of the evidence in this case, asserting that “his
18     detention exceeded the justification for the stop as it was unnecessarily prolonged.” See
19     Def.’s Mot. to Suppress 4th Amend. (Doc. 76) at 4. Defendant further asserts that he was
20     arrested without probable cause. Id. at 5. Defendant also urges that because any statements
21     made during his trip from the Pima County Jail to the federal courthouse were given
22     without Miranda warnings, they must be suppressed. Def.’s Mot. to Suppress Violation of
23     Miranda (Doc. 75) at 4.
24            A.     Fourth Amendment—In General
25            “The Fourth Amendment prohibits ‘unreasonable searches and seizures’ by the
26     Government, and its protections extend to brief investigatory stops of persons or vehicles
27     that fall short of traditional arrest.” United States v. Arvizu, 534 U.S. 266, 273, 122 S.Ct.
28     744, 750, 151 L.Ed.2d 740 (2002) (citing Terry v. Ohio, 392 U.S. 1, 9, 88 S.Ct. 1868, 20

                                                    - 10 -
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 11 of 17



 1     L.Ed.2d 889 (1968); United States v. Cortez, 449 U.S. 411, 417, 101 S.Ct. 690, 66 L.Ed.2d
 2     621 (1981)). For the police to conduct a valid stop, they must “have a reasonable suspicion
 3     supported by articulable facts that criminal activity may be afoot.” United States v.
 4     Sokolow, 490 U.S. 1, 7, 109 S.Ct. 1581, 1585, 104 L.Ed.2d 1 (1989) (internal quotes and
 5     citation omitted). “[T]he level of suspicion required for a Terry stop[, however,] is
 6     obviously less demanding than that for probable cause.” Id. at 8, 109 S.Ct. at 1585 (internal
 7     citations omitted).   “An investigatory stop of a vehicle is reasonable under the Fourth
 8     Amendment if the officer reasonably suspects that a traffic violation has occurred.” United
 9     States v. Miranda-Guerena, 445 F.3d 1233, 1236 (9th Cir. 2006) (citing United States v.
10     Willis, 431 F.3d 709, 714 (9th Cir. 2005)). It is well-established law that “the constitutional
11     reasonableness of traffic stops [does not] depend[] on the actual motivations of the
12     individual officers involved.” United States v. Whren, 517 U.S. 806, 813, 116 S.Ct. 1769,
13     1774, 135 L.Ed.2d 89 (1996).
14            “Reasonable suspicion is defined as ‘a particularized and objective basis for
15     suspecting the particular person stopped of criminal activity.’” Id. (quoting United States
16     v. Cotterman, 709 F.3d 952, 968 (9th Cir. 2013) (en banc)). “The reasonable-suspicion
17     standard is not a particularly high threshold to reach.” Valdes-Vega, 738 F.3d at 1078.
18     Furthermore, although “a mere hunch is insufficient to justify a stop, the likelihood of
19     criminal activity need not rise to the level required for probable cause, and it falls
20     considerably short of satisfying a preponderance of the evidence standard.” Id. (quoting
21     Arvizu, 534 U.S. at 274, 122 S.Ct. 744) (citations and internal quotation marks omitted).
22            When making a reasonable-suspicion determination, the reviewing court “must look
23     at the ‘totality of the circumstances’ of each case to see whether the detaining officer has a
24     ‘particularized and objective basis’ for suspecting legal wrongdoing.” United States v.
25     Arvizu, 534 U.S. 266, 273, 122 S.Ct. 744, 750, 151 L.Ed.2d 740 (2002) (citations omitted);
26     see also United States. v. Alvarez, 899 F.2d 833, 836 (9th Cir. 1990). In so doing, officers
27     are allowed “to draw on their own experience and specialized training to make inferences
28     from and deductions about the cumulative information available to them that ‘might well

                                                   - 11 -
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 12 of 17



 1     elude an untrained person.’” Id. at 273, 122 S.Ct. at 750-51. (citations omitted); see also
 2     Valdes-Vega, 738 F.3d at 1078. Moreover, what may seem to be innocuous conduct when
 3     viewed in isolation may be appropriately considered when considering the totality of the
 4     circumstances; thus, it is inappropriate to view factors in isolation and to give no weight to
 5     factors which may have an innocent explanation. Arvizu, 534 U.S. at 273-75, 122 S.Ct. at
 6     750-51; see also Cotterman, 709 F.3d at 970 (“It is not our province to nitpick the factors
 7     in isolation but instead to view them in the totality of the circumstances.”). Furthermore,
 8     “A determination that reasonable suspicion exists . . . need not rule out the possibility of
 9     innocent conduct.” Valdes-Vega, 738 F.3d at 1078-79 (citing Arvizu, 534 at 277, 122 S.Ct.
10     744) (alterations in original).
11            B.     Traffic Stop
12                   1. Initial stop
13            “Defendant initially maintains that the seizure of his vehicle was without reasonable
14     suspicion that a statutory violation had occurred.” Def.’s Mot. to Suppress 4th Amendment
15     (Doc. 76) at 4. Trooper Amick, however, credibly testified that he pulled over the Lincoln
16     Navigator Defendant was driving after a license plate inquiry indicated that there was a
17     mandatory insurance suspension on the plate in violation of the Arizona traffic code. Hr’g
18     Tr. 2/3/2020 at 7:20–24, 8:20–24, 25:7–17.            “An investigatory stop of a vehicle is
19     reasonable under the Fourth Amendment if the officer reasonably suspects that a traffic
20     violation has occurred.” United States v. Miranda-Guerena, 445 F.3d 1233, 1236 (9th Cir.
21     2006) (citing United States v. Willis, 431 F.3d 709, 714 (9th Cir. 2005)). The Court finds
22     that the initial traffic stop was constitutionally proper.
23                   2. Stop extension
24            Defendant “claims that his detention exceeded the justification for the stop as it was
25     unnecessarily prolonged.” Def.’s Mot. to Suppress 4th Amend. (Doc. 76) at 4 (citing
26     Rodriguez v. United States, 135 S. Ct. 1609 (2015)). The Government asserts that
27     Defendant’s “subsequent detention was not an unlawful extension of the traffic stop, but
28     instead was reasonably necessary for investigation of additional criminal offenses.”

                                                    - 12 -
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 13 of 17



 1     Govt.’s Response re 4th Amend. (Doc. 100) at 5.
 2            “A seizure for a traffic violation justifies a police investigation of that violation.”
 3     Rodriguez v. United States, 575 U.S. 348, 354, 135 S. Ct. 1609, 1614, 191 L. Ed. 2d 942
 4     (2015). “Like a Terry1 stop, the tolerable duration of police inquiries in the traffic-stop
 5     context is determined by the seizure’s ‘mission’—to address the traffic violation that
 6     warranted the stop . . . and attend to related safety concerns[.]” Id. (citations omitted).
 7     “Because addressing the infraction is the purpose of the stop, it may last no longer than is
 8     necessary to effectuate th[at] purpose.” Id. (quotations and citations omitted) (alteration in
 9     original). “Authority for the seizure thus ends when tasks tied to the traffic infraction are—
10     or reasonably should have been—completed.” Id. (citations omitted).
11            Applying Rodriguez, the Ninth Circuit Court of Appeals has observed:
12                    When stopping an individual for a minor traffic violation, “an
13            officer’s mission includes ‘ordinary inquiries incident to [the traffic stop.’”
              Id. at 1615 (alteration in original) (quoting Caballes, 543 U.S. at 408, 125
14            S.Ct. 834). “[S]uch inquiries involve checking the driver’s license,
15            determining whether there are outstanding warrants against the driver, and
              inspecting the automobile’s registration and proof of insurance,” as these
16            checks are aimed at “ensuring that vehicles on the road are operated safely
17            and responsibly.” Id.

18     United States v. Evans, 786 F.3d 779, 786 (9th Cir. 2015). In Evans, the officer conducted
19     a traffic stop after observing the target vehicle make a lane change which caused the vehicle
20     behind it to apply its brakes. Id. at 782. After “conduct[ing] several traffic-related
21     inquiries[,] . . . Zirkle gave Evans a warning, shook Evans’ hand, returned his license and
22     paperwork, and informed him that ‘you’re good to go.’” Id. at 788. “Zirkle then reinitiated
23     questioning, asking Evans whether contraband was present in the vehicle.” Id. The court
24     of appeals held that “[p]rolonging the traffic stop to perform [a canine narcotics
25     investigation], without independent reasonable suspicion was therefore unlawful.” Id.
26            Here, Trooper Amick testified that he initiated the traffic stop, asked for Mr.
27     Gonzalez’s license, registration, and proof of insurance, and conducted his investigation
28
              1
                  Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
                                                   - 13 -
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 14 of 17



 1     regarding the mandatory insurance suspension. Hr’g Tr. 2/3/2020 (Doc. 155) at 6:20–22,
 2     7:20–24, 8:5–9:2, 9:11–21, 10:4–14, 24:12–22, 25:7–17, 26:16–21.               During the
 3     investigation, Trooper Amick spoke with Mr. Gonzalez and Mr. Diaz. Id. at 13:12–24,
 4     15:8–24, 16:6–22, 27:25–28:4, 28:19–23. Trooper Amick further testified that as he
 5     returned the paperwork to Mr. Gonzalez and as he turned to return to his vehicle, Trooper
 6     Amick asked if he could speak with Mr. Gonzalez further to ask him a few questions. Id.
 7     at 19:3–7, 32:15–33:2. Trooper Amick acknowledged that once he returned the paperwork
 8     to Mr. Gonzalez, his enforcement action was completed. Id. at 30:7–15.
 9            The Court finds Trooper Amick’s testimony credible. He appeared honest and
10     forthcoming as a witness. Moreover, the Court finds that Defendant’s testimony, such as
11     his claim that he had purchased insurance for $12 without any further information
12     regarding where he bought it or the type of insurance, was dubious and self-serving.
13     Trooper Amick’s testimony, however, confirms that the traffic stop was completed when
14     he asked to speak with Mr. Gonzalez further. “Prolonging the traffic stop to perform this
15     task, without independent reasonable suspicion” is unlawful.
16                   3. Reasonable Suspicion
17            “[A]n officer may prolong a traffic stop if the prolongation itself is supported by
18     independent reasonable suspicion.” United States v. Evans, 786 F.3d 779, 788 (9th Cir.
19     2015). “Reasonable suspicion exists when an officer is aware of specific, articulable facts
20     which, when considered with objective and reasonable inferences, form a basis for
21     particularized suspicion.” Id. (quotations and citations omitted) (emphasis in original).
22            Here, the Court finds that Trooper Amick did not have reasonable suspicion to
23     extend the stop. Trooper Amick testified that he had asked for consent to search the vehicle
24     because the conflicting stories by Mr. Gonzalez and Mr. Diaz indicated some sort of
25     deception. Hr’g Tr. 2/3/2020 (Doc. 155) at 19:18–22. Trooper Amick noted that he did
26     not know what specific crime may have occurred but was suspicious that something was
27     going on. Id. at 31:18–25. Trooper Amick also testified, however, that he asked Mr.
28     Gonzalez where he was going a second time because the enforcement action was

                                                  - 14 -
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 15 of 17



 1     completed, and he thought Mr. Gonzalez would be less nervous answering. Id. at 17:1–14.
 2     Trooper Amick observed that “[s]ometimes people are nervous when they’re talking to law
 3     enforcement and I always try to give them a chance to not be nervous because the
 4     enforcement action has already been completed, the warning.” Id. Trooper Amick’s
 5     recognition that sometimes responses are inconsistent due to nerves demonstrates that Mr.
 6     Gonzalez’s and Mr. Diaz’s conflicting stories cannot form reasonable suspicion standing
 7     alone. Trooper Amick did not have any other reason for extending the stop and seeking
 8     permission to search beyond his hunch that criminal activity was afoot. This is insufficient
 9     under the Fourth Amendment.           As such, Defendant Gonzalez’s motion to suppress
10     regarding the Fourth Amendment should be granted.
11            C.       Miranda2—In General
12            The Fifth Amendment to the United States Constitution provides that “[n]o person
13     . . . shall be compelled in any criminal case to be a witness against himself[.]” U.S. Const.
14     amend. V. The Supreme Court of the United States has “recognized that custodial
15     interrogations, by their very nature, generate ‘compelling pressures which work to
16     undermine the individual’s will to resist and to compel him to speak where he would not
17     otherwise do so freely.’” Moran v. Burbine, 475 U.S. 412, 420, 96 S.Ct. 1135, 1140, 89
18     L.Ed.2d 410 (1986) (quoting Miranda v. Arizona, 384 U.S. 436, 467, 86 S.Ct. 1602, 1624,
19     16 L.Ed.2d 694 (1966)). “To combat this inherent compulsion, and thereby protect the
20     Fifth Amendment privilege against self-incrimination, Miranda imposed on the police an
21     obligation to follow certain procedures in their dealings with the accused.” Moran, 475
22     U.S. at 420, 96 S.Ct. at 1140. Specifically, the Court has found the Constitution requires
23     “that a person questioned by law enforcement officers after being ‘taken into custody or
24     otherwise deprived of his freedom of action in any significant way’ must first ‘be warned
25     that he has a right to remain silent, that any statement he does make may be used as
26     evidence against him, and that he has a right to the presence of an attorney, either retained
27     or appointed.’” Stansbury v. California, 511 U.S. 318, 322 (1994) (quoting Miranda v.
28
              2
                  Miranda v. Arizona, 384 U.S. 436, 467, 86 S.Ct. 1602, 1624, 16 L.Ed.2d 694 (1966).

                                                     - 15 -
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 16 of 17



 1     Arizona, 384 U.S. 436, 444 (1966)). “An officer’s obligation to administer Miranda
 2     warnings attaches . . . ‘only where there has been such a restriction on a person’s freedom
 3     as to render him “in custody.’” Stansbury, 511 U.S. at 322 (quoting Oregon v. Mathiason,
 4     429 U.S. 492, 495 (1977)).
 5            D.     Transport from the Pima County Jail to the Federal Courthouse
 6            Defendant asserts that any statements made during his transport from the Pima
 7     County Jail to the federal courthouse must be suppressed because they were made without
 8     agents giving Miranda warnings. Def.’s Mot. to Suppress Miranda Viol. (Doc. 75) at 4.
 9            Mr. Gonzalez received Miranda warnings on April 8, 2019 and testified that his
10     waiver was voluntary. Hr’g Tr. 2/3/2020 (Doc. 155) at 58:6–13, 59:8–20, 111:6–15,
11     112:21–113:19. There is no per se rule mandating “that statements made after Miranda
12     warnings are administered are nonetheless inadmissible if the warnings become ‘stale.’”
13     United States v. Rodriguez-Preciado, 399 F.3d 1118, 1128 (9th Cir. 2005). Moreover,
14     “[a]s a general proposition, the law can presume that an individual who, with a full
15     understanding of his or her rights, acts in a manner inconsistent with their exercise has
16     made a deliberate choice to relinquish the protection those rights afford.” Berghuis v.
17     Thompkins, 560 U.S. 370, 385, 130 S.Ct. 2250, 2262, 176 L.Ed.2d 1098 (2010) (citations
18     omitted). “A waiver is voluntary if, under the totality of the circumstances, the confession
19     was the product of a free and deliberate choice rather than coercion or improper
20     inducement.” United States v. Doe, 155 F.3d 1070, 1074 (9th Cir. 1998) (citations
21     omitted); see also Moran v. Burbine, 475 U.S. 412, 421, 106 S.Ct. 1135, 1140–41, 89
22     L.Ed.2d 410 (1986).
23            Here, there was no suggestion that Mr. Gonzalez’s statement prior to transport were
24     coerced or improperly induced. Prior to getting in the vehicle for transport, Mr. Gonzalez
25     viewed two photographs, briefly communicated with SA Red regarding the same, and no
26     further questions were asked. Hr’g Tr. 2/3/2020 (Doc. 155) at 91:9–24, 86:13–22, 87:3–7,
27     87:23–88:2, 88:24–90:4, 106:1–14. Furthermore, the Court finds that Mr. Gonzalez
28     understood and validly waived his Miranda rights on April 8, 2019. The Court is troubled

                                                  - 16 -
     Case 4:19-cr-01092-JGZ-BGM Document 203 Filed 07/10/20 Page 17 of 17



 1     by the length of time that had elapsed between the valid waiver on April 8th and the
 2     question on May 29th. Mr. Gonzalez, however, testified that he got along well with SA
 3     Red and wanted to help both SA Red and himself out by talking. Id. at 116:8–117:22. The
 4     record also does not suggest that there was any coercion regarding SA Red’s presentation
 5     of the photographs or hesitation in Mr. Gonzalez’s response to those questions. Based on
 6     the totality of the circumstances, the Court finds that Mr. Gonzalez validly waived his
 7     Miranda rights prior to transport on May 29, 2019. Defendant’s motion to suppress
 8     regarding a Miranda violation should be denied.
 9
10     III.   CONCLUSION
11            The Court finds that the traffic stop was improperly extended in violation of the
12     Fourth Amendment. The Court further finds that there was no Miranda violation.
13
14     IV.    RECOMMENDATION
15            For the foregoing reasons, the Magistrate Judge recommends that the District Judge
16     GRANT Defendant Victor Gonzalez’s Motion to Suppress 4th Amendment (Doc. 76) and
17     DENY his Motion to Suppress Violation of Miranda (Doc. 75).
18            Pursuant to 28 U.S.C. §636(b) and Rule 59(b)(2) of the Federal Rules of Criminal
19     Procedure, any party may serve and file written objections within fourteen (14) days after
20     being served with a copy of this Report and Recommendation. No reply shall be filed
21     unless leave is granted from the District Court. If objections are filed, the parties should
22     use the following case number: CR-19-1092-TUC-JGZ.
23            Failure to file timely objections to any factual or legal determination of the
24     Magistrate Judge in accordance with Fed. R. Crim. P. 59 may result in waiver of the right
25     of review.
26            Dated this 9th day of July, 2020.
27
28

                                                  - 17 -
